Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           
DETAILED ACTION- Election/Restriction- species restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical, genetic and diagnostic properties (different categories of U- (uranium-) sensitive promoters, different polynucleotides in each category, different U-sensing reporters, different U-sensing neutralizing molecules, different genes in the recombinant host cell comprising the foregoing polynucleotides that are expressed and not expressed, different kinds of genes in the host cell that are expressed- heterologous vs. native, different activities of the U-sensing promoter related to forming networks, different UzcRS polynucleotides that are binding sites, different Uzc genes, different activators for the different Uzc genes, different repressors in the MarR family, different structures and components in the U biosensor, different kinds of gates in the U biosensor, different kinds of reporter molecules that have different methods for detection, different kinds and mechanisms of U neutralization, different kinds of recombinant host cells, different concentrations of U that are detected).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) In claim 55, part (a), Applicant must elect one definite nucleotide for each N of N1 – N18 in SEQ ID NO:1, so that SEQ ID NO:1 can be searched.  Applicant is advised that, although the instant claim set is an amended claim set, unfortunately, it still contains a significant number of indefinite limitations, e.g., those preceded by preferably and such as.  These terms/limitations should be amended according to U.S. patent practice.  This election will be applied to claim 58, as only one sequence for SEQ ID NO:1 can be searched and examined at one time.
b) In claim 55, in the combination of part (b) and part (c), Applicant must elect whether the whole U-sensing component comprises the reporter (b) or the neutralizing molecule (c) or both of these (b and c).  This election will be applied to the subsequent wherein clause, which recites what is expressed.  This election will also be applied to claim 1 (whether the composition of claim 55 reports U or neutralizes U).
c) In claim 59, Applicant must elect one of the sequences listed in the claim that is the 1362 binding site for the U-sensitive promoter.
d) In claim 62, Applicant must elect whether the U-sensitive promoter is P1361 or Pphyt.
e) In claim 1, Applicant must elect whether the recombinant host cell expresses histidine kinase 1363 heterologously or natively.
f) In claim 1, Applicant must elect whether the recombinant host cell expresses the transcriptional regulator 1362 heterologously or natively.
g) In claim 6, Applicant must elect whether the connections in the circuit are made by activating or by inhibiting or by binding or by converting reactions.
h) In claim 7, Applicant must elect one definite nucleotide for each N of N7 – N12 in SEQ ID NO:2, so that SEQ ID NO:2 can be searched.
i) In the combination of claims 8 – 12, Applicant must elect one of these claims that recites the further component in the recombinant host cell that comprises the construct/composition of claim 55.  
j) If Applicant elects claim 8 in (i) above, Applicant must elect whether the activator component is the UzcY gene or the UzcZ gene or the combination of both of these.
k) If Applicant elects claim 9 in (i) above, Applicant must elect whether MarR1 is expressed or knocked out and whether MarR2 is expressed or knocked out and whether one other gene in the MarR family is expressed or knocked out and whether all the genes in the MarR family are expressed or knocked out.
l) If Applicant elects claim 10 in (i) above, Applicant must elect whether one urtAP gene is expressed or knocked out and whether all the urtAP genes are expressed or knocked out.  These two elections must be consistent.  
m) If Applicant elects claim 11 in (i) above, Applicant must elect whether the U-sensing promoter and the UzcRS molecule are connected to the same reporter or to different reporters.
n) If Applicant elects claim 12 in (i) above, in claim 16, Applicant must elect one of the four types of gates listed in the claim that is the AND gate.
o) In claim 40, Applicant must elect one of the six types of detection methods listed in the claim by which the reporter is detected.
p) In claim 41, Applicant must elect whether the toxicity s decreased or eliminated.  Next, Applicant must elect one of the means listed in the claim by which the toxicity is decreased or eliminated.  If Applicant elects the combination, Applicant must indicate the exact number of items in the combination and the exact identity of each item in the combination.
q) In claim 43, Applicant must elect one of the three types of protobacteria listed in the claim.
r) In claim 46, Applicant must elect one of the three strains of Caulobacter crescentus listed in the claim.  
s) In claim 47, Applicant must elect one of the three ranges listed in the claim for the concentration at which U is detected.  
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  55.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-06-13